Johnson, J,
The sureties of Williams were compelled as such, to pay the money due from him to the state, and for their reimbursement the acts of assembly authorised them to bring such suits as Williams might — now Williams could have brought a suit, and recovered on the proof of the taxes having been due, and that they were paid by him do the state. The securities then can do the same; and it is of no moment whether they all together paid, or one of them paid, or the collector paid, for by substitution they stood in his place.
If A as surety for B, pays a debt due to C, on the proof of the payment, A could recover of B, He could recover on C’s saying A had paid, and of course, if C wrote that A had paid, surely it is evidence whether the writing was in a book or a letter.
When an act of assembly directs the certificate of a public officer to be evidence, a paper produced with his mame will be evidence prima facie, unless the name is proved not to have been signed by him.
JUDGMENT AESTRMEB,,.